Order filed August 25,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
 
                                                                   __________
 
                                             No.
11-11-00205-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                                          JOHN
CLINE, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00206-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                                     ROYALE
D. LEWIS, Appellee
 
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00207-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                            BARBARA
MILLER FARMER, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00208-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                             SCOTT
POWELL CLAYTON, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00209-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                           CHARLES
COULSON CANON, Appellee
 
 
 
                                                                   __________
 
                                             No.
11-11-00210-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                          WANDA
CUNNINGHAM SMITH, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00211-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                                          JOE
COOLEY, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00212-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                          AUDREY
WAYNE BRUMMETT, Appellee
 
 
 
                                                                   __________
 
                                             No.
11-11-00213-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                                  CLAY
DEAN COWART, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00214-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                                    BRENT
R. MURPHY, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00215-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                                        LANE
GRIFFIN, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00216-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                                    BOBBY
RAY AVERY, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00217-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                                SHIRLEY
KIMMET DYE, Appellee
 
 
 
 
                                                                   __________
 
                                             No.
11-11-00218-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN, Appellant
 
                                                             V.
 
                               PAULA
TURNER MILLER, Appellee
 
 

 
                                  On
Appeal from the 132nd District Court
 
                                                           Borden
County, Texas
 
                 Trial Court Cause Nos. 1176-E, 1176-F,
1176-G, 1176-H, 1176-I, 1176-J,
                    1176-K, 1176-L, 1176-M, 1176-N,
1176-O, 1176-P, 1176-Q, & 1176-R
 

 
                                                                     O
R D E R
 
            Timothy
W. Buchanan has filed in this court fourteen appeals from a final order of
dismissal and severance entered by the trial court on July 14, 2011.  In its
order, the trial court dismissed Buchanan’s claims against fourteen of the
defendants (appellees herein) sued by Buchanan because none of these fourteen
had been served with citation.  The trial court severed the claims against each
of the fourteen into a separate cause number so that the order would become
final as to each of them.  Because all of these appeals stem from the July 14
order of dismissal, we consolidate these appeals into one cause number for all
purposes.  The resulting appeal is styled and numbered:  Timothy W. Buchanan v.
John Cline et al., Cause No. 11-11-00205-CV.  
            Cause
Nos. 11-11-00206-CV, 11-11-00207-CV, 11-11-00208-CV, 11-11-00209-CV, 11-11-00210-CV,
11-11-00211-CV, 11-11-00212-CV, 11-11-00213-CV, 11-11-00214-CV, 11-11-00215-CV,
11-11-00216-CV, 11-11-00217-CV, and 11-11-00218-CV are hereby consolidated into
Cause No. 11-11-00205-CV.
 
                                                                                                PER
CURIAM
 
August 25, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.